DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-8, drawn to a radial gap rotary electric machine.
Group II, claim(s) 9, drawn to a production device for a rotary electric machine teeth piece.
Group III, claim(s) 10 and 11, drawn to a production method for a rotary electric machine.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I, III) and II lack unity of invention because even though the inventions of these groups require the technical feature of trapezoidal amorphous metal foil strip pieces, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsumoto (US 2016/0268866 A1). Matsumoto teaches the technical feature of trapezoidal amorphous metal foil strip pieces is well-known in the art (see Fig.4 and ¶ 62).
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a rotation shaft; a rotator (20, 30) including an inner-peripheral-side rotator iron core rotatable around the rotation shaft and an outer-peripheral-side rotator iron core arranged on an outer peripheral side of the inner-peripheral-side rotator iron core and rotatable around the rotation shaft; and a stator disposed between the inner-peripheral-side rotator iron core and the outer-peripheral-side rotator iron core, wherein a permanent magnet is provided on at least one of an outer- peripheral-side surface of the inner-peripheral-side rotator iron core and an inner- peripheral-side surface of the outer-peripheral-side rotator iron core, and the stator includes a stator iron core including teeth formed of laminated bodies where amorphous metal foil strip pieces are held with mutual friction”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hattori et al. (US 2018/0159408 A1) and Fujita (US 7103961 B2).

Fujita also teaches laminated bodies where amorphous metal foil strip pieces are held with mutual friction is well-known in the art (see col.3: 50-60).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834